Citation Nr: 1233134	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's bilateral hearing loss disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from February 1951 to February 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Houston, Texas, Regional Office (RO) which denied an increased disability evaluation for the Veteran's bilateral hearing loss disability.  In September 2012, the Veteran submitted a Motion to Advance on the Docket.  In September 2012, the Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that his bilateral hearing loss disability warrants assignment of an evaluation in excess of 40 percent.  

In reviewing the most recent audiological evaluations of record, the Board observes that the audiometric findings are so disparate as to raise questions as to their validity.  An August 2011 audiological evaluation from C. Orsak, M.A., CCC-A, notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:







HERTZ




1000
2000
3000
4000
RIGHT

110
110
110
110
LEFT

85
110
110
110

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and of 57 percent in the left ear.  The Veteran was diagnosed with severe to profound bilateral sensorineural hearing loss disability.  

A January 2012 VA audiological evaluation states that the Veteran's records had been reviewed.  However, the examiner did not note or otherwise discuss the August 2011 audiometric findings.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
65
80
85
LEFT

50
65
80
90

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 84 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  The audiologist concluded that the Veteran's bilateral hearing loss disability did not "impact ordinary conditions of daily life, including ability to work."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparently conflicting audiometric findings of record, the Board concludes that further VA audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after December 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his bilateral hearing loss disability after December 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after December 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to (1) the recent audiometric findings of record and (2) the impact of the Veteran's bilateral hearing loss disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the VA examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

